DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2008/0208065 to Aebersold et al. “Aebersold”, in view of U.S. Patent Application Publication No. 2009/0088838 to Shaolian et al. “Shaolian”, and further in view of U.S. Patent Application Publication No. 2013/0213140 to Eichhorn et al. “Eichhorn”.

Regarding claim 1, Aebersold discloses a sensor configured for implantation (“implantation of the sensor”, Paragraph 0019) into a human body (“patient”, Paragraph 0016) comprising a ring shaped element (“flexible biocompatible ring”, Paragraph 0028; Fig. 5, Ref. 12), having an inner diameter, an outer diameter and a thickness (See. Fig. 5, the ring, Ref. 12, has an inner diameter, outer diameter and a thickness), the ring shaped element being made of silicone (“flexible biocompatible (i.e. silicone) ring”, Paragraph 0025; “silicone ring”, Paragraphs 0025, 0027); and 

Aebersold further discloses the ring shaped element includes a silicon piezoresistor or an arrangement of silicon piezoresistors (Paragraph 0026).  Aebersold discloses “the ring 12 undergoes a deformation during each pressure pulse in the vessel 16 causing a change in output resistance from the silicon piezoresistor”, Paragraph 0026).  This reads on an electrical resistance of the sensor varies upon deformation of the sensor.   
However, Aebersold does not disclose the coil having a length, a diameter and first and second ends on opposite sides of the coil.
Shaolian teaches wherein the coil having a length, a diameter, and first and second ends on opposite sides of the coil.  Shaolian teaches a ring-shaped implant with a coil (Fig. 44A).  Shaolian teaches a resistor coil (Fig. 44A, Ref. 4405) that is embedded in the implant.  As seen in Fig. 44A, the resistor coil has a length, diameter, and first and second ends on opposite sides of the coil.  Further, the coil is covered by flexible material (Paragraph 0341) such as silicone rubber (Paragraph 0292).  This reads on the first and second ends being enclosed by silicone of the ring-shaped element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aebersold's invention wherein the coil of Aebersold is also a resistor coil having a length, a diameter, and first and second ends on opposite sides of the coil, as taught by Shaolian, in order to provide a mechanism to adjust the shape of the implant, after being implanted in to a patient (Shaolian, Paragraph 0010), through the use of electromagnetic induction (Shaolian, Paragraph 0329), which is reasonable pertinent since it would aid in the installation of the implant around the blood vessel as disclosed by Aebersold (Aebersold, Paragraph 0018).  
Aebersold and Shaolian do not disclose the silicone material being electrically conductive, wherein an electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material.  
Eichhorn teaches in a similar field of endeavor of a sensor (“piezoresistive sensor”, Paragraph 0003) that is part of an elastomeric medical device for use in a patient (Paragraph 0050), having an electrically conductive elastic body (Paragraph 0022).  Eichhorn teaches a flexible element (e.g. film, coating, patch, or strip, Paragraph 0003) sensor (Paragraphs 0003, 0041), and may be used for coronary, or vascular applications (Paragraph 0024).  Eichhorn teaches the silicone material being electrically conductive (“electrically conductive polymer sensor 1 comprising of nanotubes to confer electrical properties. The sensor is comprised of the cured silicone polymer (or equivalent elastomer or flexible polymer). This is a flexible silicone rubber with carbon nanotube uniformly (essentially homogeneously, within the limits of real physical limits on the use of finite material) dispersed within the polymer at a preferred loading of between 0.5% and 3.0%.”, Paragraph 0041), wherein an electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material (“measurements can be taken of changes in resistivity through or across the sensor, Paragraph 0003; “as the sensor is deformed, the current will change in response to the deformation due to the change in electrical resistivity of the composite material”, Paragraph 0051, wherein the composite material is the silicone rubber with carbon nanotube, Paragraphs 0041, 0049).
Eichhorn further teaches two electrical leads (electrode) wherein the ends of the first and second electrical leads are enclosed by the silicone, such that the electrical leads and the electrically conductive silicone sensor are coupled in series (See Fig. 6, Ref. 602 and 604, with respect to sensor, Ref. 601).  The current flows from a first electrical lead through the electrically conductive silicone sensor, and then to a second electrically lead (“The electrodes are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold and Shaolin, wherein the silicone material is electrically conductive, and wherein an electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material, in order to sense dimensional changes, stress changes or pressure changes on the implant  (Eichhorn, Paragraph 0023), in which the implant as a whole acts as a pressure sensor, instead of having a sensor embedded within the implant.  Further, it would have been obvious to apply the teachings of using electrically conductive silicone, as taught by Eichhorn, for the ring shaped element to act as the sensor instead of using a polysilicon piezoresistor to act as a strain transducer sensor, as used in Aebersold, because the electrical properties of the silicone composite of Eichhorn, can be designed or tailored (for example increasing the electrical conductivity or changing the measured conductivity from deformation of the silicone composite, Paragraph 0044), by modifying the amounts of carbon nanotubes used in the silicone composite, while preserving desired physical properties (i.e. hardness, tensile, elongation, compression) of the original polymer (silicone) (Eichhorn, Paragraph 0044).  Therefore, in using the electrically conductive silicone based on the teachings of Eichhorn, the electrical properties of the conductive silicone composite can be tailored for better detection of changes in resistivity from deformation of the silicone composite.
Therefore, the combination of Aebersold, Shaolin, and Eichhorn would teach the coil and ring shaped element are coupled in series, since the coil of Aebersold, in view of the Aebersold, in view of Eichhorn, and in this configuration, it is inherent that current from the first end of the coil would flow through the ring shaped element and then to the second end of the coil.

Regarding claim 2, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Aebersold, Shaolian, and Eichhorn disclose wherein the ring shaped element comprises a nano tube charged silicone.  Aebersold discloses a ring shaped element (“flexible biocompatible ring”, Paragraph 0028; Fig. 5, Ref. 12) made from silicone (“flexible biocompatible (i.e. silicone) ring”, Paragraph 0025; “silicone ring”, Paragraphs 0025, 0027), and Eichhorn teaches the silicone is nano tube charged silicone (“The sensor is comprised of the cured silicone polymer (or equivalent elastomer or flexible polymer). This is a flexible silicone rubber with carbon nanotube uniformly (essentially homogeneously, within the limits of real physical limits on the use of finite material) dispersed within the polymer at a preferred loading of between 0.5% and 3.0%”, Paragraph 0041).
 
Regarding claims 3 and 4, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
	Shaolian further teaches wherein the coil comprises a wire having a diameter of less than 0.5mm.  Shaolian teaches wherein the coil wire is 0.004” nickel chromium wire (Paragraph 0335), wherein one skilled in the art would understand the 0.004 inches indicates the gauge or diameter of the wire, which converted to millimeters would equal 0.102 mm, which reads on being less than 1 mm, and less than 0.5 mm.  	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian and Eichhorn, wherein the coil wire has a diameter of less than 1 mm and 0.5 mm, as taught by Shaolian, in order for the coil to be of a suitable size that fit in the implant in limited space, while providing sufficient resistance (Shaolian, Paragraph 0335).  Further, the use of smaller diameter wire is merely using known techniques (reducing the size of wire) to improve similar devices in the same way (MPEP 2143).

Regarding claim 5, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
	Aebersold discloses in Fig. 5 (see below) wherein the thickness of the ring shaped element is smaller than the inner diameter of the ring shaped element.

    PNG
    media_image1.png
    521
    593
    media_image1.png
    Greyscale


Regarding claim 6, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
Shaolian further discloses the diameter of the coil is smaller than the thickness of the ring shaped element.  As can be seen in Fig. 44A, the resistor coil (Ref. 4405) is contained 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the diameter of the coil is smaller than the thickness of the ring shaped element, as taught by Shaolian, in order to be able to insulate electromagnetic energy and thermal energy, generated by the coil, so that none of the energy dissipates into the patient’s body (Shaolian, Paragraph 0329).

Regarding claims 8, 9, and 11, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
Aebersold further teaches a layer on an outer surface of the ring-shaped element, wherein the layer is made of an isolating material, where the isolating material comprises of silicone and is electrically isolating.  Aebersold discloses in an embodiment wherein the ring-shaped implant is comprised of bio-compatible material such as silicone (Paragraph 0018), wherein the ring structure is made large enough to accommodate the coil (Paragraph 0028).  This reads on the silicone biocompatible material covering the coil, and being the outer surface of the ring-shaped element.  Additionally, it is well known in the art that silicone is a good electrical insulator which reads on an isolating material that is electrically isolating.  

Regarding claim 14, Aebersold discloses a system (“sensing system”, Paragraph 0016) comprising: 
a sensor (“implantation of the sensor”, Paragraph 0019) comprising a ring shaped element (“flexible biocompatible ring”, Paragraph 0028; Fig. 5, Ref. 12) and a sensor coil (“coil”, Paragraph 0028; Fig. 5, Ref. 18) that is “within the ring” (Paragraph 0028), which reads on 
wherein the ring shaped element has an inner diameter, an outer diameter and a thickness (See. Fig. 5, the ring, Ref. 12, has an inner diameter, outer diameter and a thickness).

Aebersold further discloses the ring shaped element includes a silicon piezoresistor or an arrangement of silicon piezoresistors (Paragraph 0026).  Aebersold discloses “the ring 12 undergoes a deformation during each pressure pulse in the vessel 16 causing a change in output resistance from the silicon piezoresistor”, Paragraph 0026).  This reads on an electrical resistance of the sensor varies upon deformation of the sensor.   
Aebersold also discloses an external reader (Fig. 5, Ref. 24) that communicates with the coil via inductive coupling and providing power (electrical current) to the coil (Paragraph 0008) while receiving information back regarding the strain sensor (Paragraph 0025).  It is inherent from the inductive coupling and that the external reader receives back information regarding the strain sensor that the external reader generate a magnetic field for contactless inducing an electrical current in the sensor coil, and adapted to receive a magnetic field generated by the sensor coil.  The reader reads on a read out unit for reading out a signal from the sensor, and contactless induction of electrical current to the sensor coil.  Further, one skilled in the art would understand that for the contactless induction, the reader would have to have a coil of its own, that reads on a readout coil.  
However, Aebersold does not disclose the coil having a length, a diameter and first and second ends on opposite sides of the coil.
Shaolian teaches wherein the coil having a length, a diameter, and first and second ends on opposite sides of the coil.  Shaolian teaches a ring-shaped implant with a coil (Fig. 44A).  Shaolian teaches a resistor coil (Fig. 44A, Ref. 4405) that is embedded in the implant.  As seen in Fig. 44A, the resistor coil has a length, diameter, and first and second ends on opposite sides 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aebersold's invention wherein the coil of Aebersold is also a resistor coil having a length, a diameter, and first and second ends on opposite sides of the coil, as taught by Shaolian, in order to provide a mechanism to adjust the shape of the implant, after being implanted in to a patient (Shaolian, Paragraph 0010), through the use of electromagnetic induction (Shaolian, Paragraph 0329), which is reasonable pertinent since it would aid in the installation of the implant around the blood vessel as disclosed by Aebersold (Aebersold, Paragraph 0018).  
However, the modifications of Aebersold and Shaolian do not disclose the silicone material being electrically conductive, wherein an electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material.  
Eichhorn teaches in a similar field of endeavor of a sensor (“piezoresistive sensor”, Paragraph 0003) that is part of an elastomeric medical device for use in a patient (Paragraph 0050), having an electrically conductive elastic body (Paragraph 0022).  Eichhorn teaches a flexible element (e.g. film, coating, patch, or strip, Paragraph 0003) sensor (Paragraphs 0003, 0041), and may be used for coronary, or vascular applications (Paragraph 0024).  Eichhorn teaches the silicone material being electrically conductive (“electrically conductive polymer sensor 1 comprising of nanotubes to confer electrical properties. The sensor is comprised of the cured silicone polymer (or equivalent elastomer or flexible polymer). This is a flexible silicone rubber with carbon nanotube uniformly (essentially homogeneously, within the limits of real physical limits on the use of finite material) dispersed within the polymer at a preferred loading of between 0.5% and 3.0%.”, Paragraph 0041), wherein an electrical resistance of the 
Eichhorn further teaches two electrical leads (electrode) wherein the ends of the first and second electrical leads are enclosed by the silicone, such that the electrical leads and the electrically conductive silicone sensor are coupled in series (See Fig. 6, Ref. 602 and 604, with respect to sensor, Ref. 601).  The current flows from a first electrical lead through the electrically conductive silicone sensor, and then to a second electrically lead (“The electrodes are positioned at or about the opposed edges, the current is passed through the polymer, stress is applied to the patch, and the change in current is measured and correlated with amounts of stress and/or dimensional changes”, Paragraph 0021; “the elastic body having at least one surface with two opposed ends and electrodes at each of the opposed ends, passing a current through the elastic body between the two electrodes, sensing the current passing through the elastic body”, Paragraph 0023).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold and Shaolin, wherein the silicone material is electrically conductive, and wherein an electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material, in order to sense dimensional changes, stress changes or pressure changes on the implant  (Eichhorn, Paragraph 0023), in which the implant as a whole acts as a pressure sensor, instead of having a sensor embedded within the implant.  Further, it would have been obvious to apply the teachings of using electrically conductive silicone, as taught by Eichhorn, for the ring shaped element to act as the sensor instead of Aebersold, because the electrical properties of the silicone composite of Eichhorn, can be designed or tailored (for example increasing the electrical conductivity or changing the measured conductivity from deformation of the silicone composite, Paragraph 0044), by modifying the amounts of carbon nanotubes used in the silicone composite, while preserving desired physical properties (i.e. hardness, tensile, elongation, compression) of the original polymer (silicone) (Eichhorn, Paragraph 0044).  Therefore, in using the electrically conductive silicone based on the teachings of Eichhorn, the electrical properties of the conductive silicone composite can be tailored for better detection of changes in resistivity from deformation of the silicone composite.
Therefore, the combination of Aebersold, Shaolin, and Eichhorn would teach the coil and ring shaped element are coupled in series, since the coil of Aebersold, in view of the configuration of Shaolin, would now be coupled to the electrically conductive silicone as taught by Aebersold, in view of Eichhorn, and in this configuration, it is inherent that current from the first end of the coil would flow through the ring shaped element and then to the second end of the coil.

Regarding claim 15, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 14 above.
As disclosed in the claim 14 rejection above, the modifications of Aebersold, Shaolian, and Eichhorn disclose wherein the ring shaped element comprises a nano tube charged silicone.  Aebersold discloses a ring shaped element (“flexible biocompatible ring”, Paragraph 0028; Fig. 5, Ref. 12) made from silicone (“flexible biocompatible (i.e. silicone) ring”, Paragraph 0025; “silicone ring”, Paragraphs 0025, 0027), and Eichhorn teaches the silicone is nano tube charged silicone (“The sensor is comprised of the cured silicone polymer (or equivalent elastomer or flexible polymer). This is a flexible silicone rubber with carbon nanotube uniformly (essentially homogeneously, within the limits of real physical limits on the use of finite material) 

Regarding claim 16, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 14 above.
Shaolian further teaches wherein the coil comprises a wire having a diameter of less than 0.5mm.  Shaolian teaches wherein the coil wire is 0.004” nickel chromium wire (Paragraph 0335), wherein one skilled in the art would understand the 0.004 inches indicates the gauge or diameter of the wire, which converted to millimeters would equal 0.102 mm, which reads on being less than 1 mm, and less than 0.5 mm.  	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian and Eichhorn, wherein the coil wire has a diameter of less than 0.5 mm, as taught by Shaolian, in order for the coil to be of a suitable size that fit in the implant in limited space, while providing sufficient resistance (Shaolian, Paragraph 0335).  Further, the use of smaller diameter wire is merely using known techniques (reducing the size of wire) to improve similar devices in the same way (MPEP 2143).

Regarding claim 17, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 14 above.
Aebersold discloses in Fig. 5 (see Claim 5) wherein the thickness of the ring shaped element is smaller than the inner diameter of the ring shaped element.

Regarding claim 18, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 14 above.
Shaolian further discloses the diameter of the coil is smaller than the thickness of the ring shaped element.  As can be seen in Fig. 44A, the resistor coil (Ref. 4405) is contained within the flexible material (Ref. 4404) of the ring-shaped implant (Ref. 4400).  Therefore, it is inferred that the diameter of the coil would be less than the thickness of the ring-shaped implant.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the diameter of the coil is smaller than the thickness of the ring shaped element, as taught by Shaolian, in order to be able to insulate electromagnetic energy and thermal energy, generated by the coil, so that none of the energy dissipates into the patient’s body (Shaolian, Paragraph 0329).

Regarding claims 19, and 20, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 14 above.
Aebersold further teaches a layer on an outer surface of the ring-shaped element, wherein the layer is made of an isolating material, where the isolating material comprises of silicone and is electrically isolating.  Aebersold discloses in an embodiment wherein the ring-shaped implant is comprised of bio-compatible material such as silicone (Paragraph 0018), wherein the ring structure is made large enough to accommodate the coil (Paragraph 0028).  This reads on the silicone biocompatible material covering the coil, and being the outer surface of the ring-shaped element.  Additionally, it is well known in the art that silicone is a good electrical insulator which reads on an isolating material that is electrically isolating.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Aebersold, in view of Shaolian, further in view of Eichhorn, and further in view of U.S. Patent Application Publication No. 20100210939 to Hartmann et al., “Hartmann”.

Regarding claim 7, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
However, the modifications of Aebersold, Shaolian, and Eichhorn do not disclose wherein the length of the coil is smaller than half of the outer diameter of the ring shaped element.  
Hartmann teaches a dynamic reference frame (DRF) implant sensor (Paragraph 0483) that is ring-shaped, wherein the length of each of its coils (Fig. 77, Ref. 1706, 1708, and 1710) is smaller than half the outer diameter of the ring shaped element (Fig. 77).  Figure 77 of Hartmann clearly shows the coils having a length that is smaller than the outer diameter of the ring-shaped element.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the length of the coil is smaller than half of the outer diameter of the ring shaped element, as taught by Hartmann, in order to fit other sensing/sensor coils into the implant (Hartmann, Paragraph 0529).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Aebersold, in view of Shaolian, further in view of Eichhorn, and further in view of U.S. Patent Application Publication No. 20070270934 to Stern et al., “Stern”.

Regarding claim 10, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
However, the modifications of Aebersold, Shaolian, and Eichhorn do not explicitly disclose where the sensor can be accommodated in a catheter with a diameter being smaller than the outer diameter of the ring shaped element.  
Stern discloses an implant (“intracorporeal device”, Paragraph 0024) containing a pressure sensor (Paragraph 0024) with two loops (Paragraph 0026).  The implant is delivered using a catheter (Paragraph 0032) with the two loops (“legs”) extended outwardly (Paragraph 0032; Fig. 2 and Fig. 3).  The “extending” or bending of the “leg” loops outwardly allows the implant to fit into a diameter of a catheter that is smaller than the outer diameter of the leg loops when fully upright.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the sensor can be accommodated in a catheter with a diameter being smaller than the outer diameter of the ring-shaped element, as taught by Stern, in order to deliver the implant into small locations. (Paragraph 0033).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Aebersold, in view of Shaolian, further in view of Eichhorn, and further in view of U.S. Patent Application Publication No. 20120232478 to “Haslinger”.

Regarding claim 12, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above, including a coil within the ring-shaped sensor.
However, the modifications of Aebersold, Shaolian, and Eichhorn do not disclose wherein the coil comprises a radiopaque material.
Haslinger teaches a balloon catheter with a radiopaque coil (Paragraph 0019).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the coil comprises a radiopaque material, as taught by Haslinger, in order to allow a physician to know where the coil is using fluoroscopy and .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Aebersold, in view of Shaolian, further in view of Eichhorn, and further in view of U.S. Patent Application Publication No. 20100249920 to Bolling et al., “Bolling”.

Regarding claim 13, the modifications of Aebersold, Shaolian, and Eichhorn disclose all the features of claim 1 above.
However, the modifications of Aebersold, Shaolian, and Eichhorn do not explicitly disclose a fixation element for anchoring the sensor in a tissue.
Bolling teaches an implant with a ring-shaped support structure with hooks (Paragraph 0073), wherein the hooks (Fig. 1b, Ref. 120) anchor into the tissue (Fig. 1b, Ref. 121).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Aebersold, Shaolian, and Eichhorn, wherein the ring-shaped element of the sensor further comprises a fixation element for anchoring the sensor in a tissue, as taught by Bolling, in order to provide a quick means of securing the implant into the tissue compared to a physician having to suture or clip the implant into the tissue (Bolling, Paragraph 0072).

Response to Arguments
Applicant's arguments filed 21 July, 2020 have been fully considered but they are not persuasive.  The rejections for claims 1-20 have been modified in view of applicant’s amendments. However, it is noted that the modification is only to clarify the rejections and to incorporate the amended limitations. The thrust of the rejection remains the same, and the reasons why the Applicant's arguments are not persuasive is discussed in the next section.
Aebersold et al., Shaolian et al., and Eichhorn et al. references do not teach or suggest the claimed sensor.  The applicant states on Page 7 of Arguments:
“claim 1 is a sensor configured for implantation into a human body comprising a ring shaped element having an inner diameter, an outer diameter and a thickness, the ring shaped element being made of electrically conductive silicone material; The sensor has a coil having a length, a diameter and first and second ends on opposite sides of the coil, wherein at least the first and second ends of the coil are enclosed by the silicone of the ring shaped element such that the coil and ring shaped element are coupled in series so that current from the first end of the coil flows through the ring shaped element and then to the second end of the coil. An electrical resistance of the electrically conductive silicone material varies upon a deformation of the electrically conductive silicone material. This is not taught or suggested.”

More specifically, for claim 1, the applicant contends that:
1) Aebersold does not teach “with the claimed electrically conductive silicone, the resistance of the material changes with changes in pressures on the material”.  (Page 8 of Arguments).  
2) Eichhorn fails to teach or suggest a ring shaped element being made of electrically conductive silicone material, where the silicone conductive material itself varies in resistance upon its deformation. (Page 8 of Arguments)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding argument 1, the examiner agrees that Aebersold does not teach that the silicone of the ring of Aebersold is electrically conductive silicone.  However, as disclosed in the 35 U.S.C. 103 rejections above, Eichhorn is used to teach the electrically conductive silicone.  Additionally, as stated in the rejections above, Eichhorn also teaches the resistance of the material changes with changes in pressures on the material, i.e. through deformation of the material (“measurements can be taken of changes in resistivity through or across the sensor, 
Regarding argument 2, the examiner agrees that Eichhorn fails to teach or suggest a ring shaped element.  However, Eichhorn was not relied upon to teach a ring shaped element.  As disclosed in the rejections above, Aebersold teaches the ring shaped implant made of silicone that outputs changes in resistance based on deformation (See Aebersold, Paragraph 0026). Additionally, as disclosed in the response to argument 1, Eichhorn teaches a sensor made of electrically conductive silicone material, and that the silicone conductive material itself varies in resistance upon its deformation.  Therefore, in substituting the silicone of Aebersold with the electrically conductive silicone of Eichhorn to replace the silicon piezoresistor of Aebersold would teach a ring shaped element being made of electrically conductive silicone material, where the silicone conductive material itself varies in resistance upon its deformation.
Lastly, the applicant contends:
3) The combination of Aebersold and Eichhorn are “essentially the same teaching a piezoresistor element is added to a device surface, rather than the claimed approach of using the silicone ring itself to conduct current, thereby avoiding the use of extra components, which are expensive and/or complex”. (Page 8 of Arguments)
In response to argument 3, the examiner states that based on the amended limitations, the rejections above do not reflect the combination of Aebersold and Eichhorn substituting just the silicon piezoresistor of Aebersold with just the electrically conductive silicone sensor strip of Eichhorn.  The combination, instead, substitutes the silicone of Aebersold with the electrically conductive silicone of Eichhorn to act as a whole, as the sensor.  As discussed in the rejections above, part of the motivation of using the electrically conductive silicone would be the ability to customize (design) the electrical properties of the electrical conductive silicone based on the 
For at least the reasons above, claim 1 remains rejected.  Claim 14 is rejected based on similar reasoning as claim 1.  The remaining claims are rejected at least because they inherit deficiencies by nature of their dependency on claims 1 or 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793